                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )          CASE NO. 5:14CR007
                                               )
                                               )
                      PLAINTIFF,               )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
GARLAND THOMPSON,                              )
                                               )
                                               )
                     DEFENDANT.                )


       Defendant Garland Thompson (“Thompson”), a federal prisoner, moves for the

appointment of counsel to assist him with filing a motion for a reduction of sentence under § 404

of the First Step Act of 2018. (Doc. No. 620 [“Mot.”].) The United States of America (the

“government”) has filed a notice of ineligibility. (Doc. No. 621 [“Not.”].) Because Thompson is

ineligible for a sentence reduction under the First Step Act, the Court DENIES his motion for

counsel.

       On July 3, 2014, Thompson entered a plea of guilty to Count One of the indictment,

charging Thompson with conspiracy to distribute and possess with intent to distribute heroin, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), at 846. On August 28, 2014, the Court sentenced

Thompson to a term of imprisonment of 130 months. (Doc. No. 285 (Judgment).)

       A federal court’s authority to modify a defendant’s prison sentence is expressly limited

by statute. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). According to 18 U.S.C. §
3582(c), a court may only modify the terms of an imposed sentence: (1) upon motion of the

Director of the Bureau of Prisons (the “BOP”); (2) when expressly permitted by statute or by

Rule 35 of the Federal Rules of Criminal Procedure; or (3) when the defendant’s term of

imprisonment is based on a sentencing range that was subsequently lowered by the Sentencing

Commission pursuant to 28 U.S.C. § 994(o).

       Thompson seeks the appointment of counsel for the purpose of preparing a motion for a

sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, signed

into law on December 21, 2018. Section 404 of the Act retroactively applies certain sentencing

reforms provisions of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372.

Specifically, the First Step Act retroactively applies the reduced statutory penalties for cocaine

base (“crack”) offenses in the Fair Sentencing Act to “covered offenses” committed before

August 3, 2010. The court that imposed a sentence for a covered offense may impose a sentence

as if the Fair Sentencing Act were in effect at the time the covered offense was committed. This

reduction in sentence may be made by the court on its own or on a motion of the defendant, the

Director of the Bureau of Prisons, or an attorney for the United States.

       Because Thompson was sentenced in 2014, almost four years after the enactment of the

Fair Sentencing Act, and because his sentence did not involve cocaine base, but rather

conspiracy to distribute and possess with intent to distribute heroin, the Court would lack the

jurisdiction to modify his sentence under the First Step Act. See, e.g. United States v. Bishop,

No. 10-cr-30166-JPG, 2019 WL 1377020, at *2 (S.D. Ill. Mar. 27, 2019) (because defendant was

convicted of a drug offense involving heroin, rather than crack cocaine, the First Step Act did not



                                                 2
authorize a reduction in his sentence). Given that there is no statutory authority by which the

Court could modify Thompson’s sentence, his motion for the appointment of counsel is

DENIED.

       IT IS SO ORDERED.



Dated: August 6, 2019
                                            HONORABLE SARA LIOI
                                            UNITED STATES DISTRICT JUDGE




                                              3
